DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 06/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PATENT 10593017 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and similarly regarding claims 11 and 12, the prior art of record, alone or in combination, fails to teach at least “acquire, from the one of the plurality of types of the image output apparatuses, information of an image placement region of the one of the plurality of types of the image output apparatuses in response to the acquisition request, the image placement region being variable depending on a type of the image output apparatuses, generate an output image by adjusting a size of the image data within the image placement region based on the image data and the information of the image placement region acquired from the one of the plurality of types of the image output apparatuses such that the information processing apparatus generates the output image after the selection of the image data to output”.
At best, Haley (US 20030025693) teaches in ¶24 receives data identifying a desired user interface presentation format suitable for a desired display image size; The presentation control information 16 specifies relative location of display elements (comprising display elements which includes prompt and other elements) and excludes use of data identifying absolute image display element positions in a display image.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KEVIN KY/Primary Examiner, Art Unit 2669